Case 0:19-cv-62670-CMA Document 13 Entered on FLSD Docket 10/31/2019 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SO UTHERN D ISTRICT OF FLO RIDA

                                    rk AbMIRALY
                              CaseN o.: 19-cv-62670-CM A

 KEVIN TURNER and ALICE LAW AETZ,

          Plaintiffs,

                                                     O RDER:W arrantto issue ford
                                                     to U,                          elivery
                                                          S. àrshalnotIaterthan Noon
                                                     next sine                           of
 ONE 2020 74 FOOT SUNSEEKER SPORT                               ss day following issuance.
                                                         Notto be executed on legal
 YA CHT,HullNo.X SK07214H920,her                         holiday,weekend orafterNoon
 engines,taclde,equipm ent,furnittlre,                   ordate precéding same,
 auxiliary vessels,appurtenances,and
 necessaries,in rem ,
                                                      D $aybC
                                                            eexecuteda i
                                                                       meorday.
                                                                       .
                                                                                   r -
          D efendants.                                     U.S,DISTRfCT JUD
                                         /
      /

                          W ARRANT FOR ARREST IN REM


TO TH E UN ITED STA TES M A RSH A L
FO R TH E UN ITED STA TES D ISTR ICT COU RT
FO R TH E SOU THERN DISTR ICT OF FLO RID A


      The Verified Complaint (13E 1) in the above-styled ip rem proceeding was filed in
Admiralty,in tllisCourton October25,2019.
                                                              (                   'x
      Inaccordancewith SupplementalRule(C)forCertainAdmiraltyandM aritimeClaimsof
the FederalRulesofCivilProcedtlre and LocalAdmiraltyRule3,you aredirected to arrestthein

rem D efendant vessel,the 74 foot,m otor yacht, ON E 2020 74 FO OT SUN SEEK ER SPORT

YACHT, Hull No.X SK07214H920, her boats, taclcle, apparel and flzrniture, engines and

appurtenances,andto detainthesnmein#0tlrcustodypendingfurtherorderoftheCourt.
Case 0:19-cv-62670-CMA Document 13 Entered on FLSD Docket 10/31/2019 Page 2 of 2



            You shallalso givenoticeofthearresttoa11personsrequired by appropriate Supplemental

     Rule,LocalAdm iralty Rule,and thepracticesofyouroflice.



            ORDERED at                                                           ,M iami,Florida,this 31st day of October                 ,2019.

                                                                                                  AN GELA E.N OBLE
                                                                                                  AsCLERK OF THE COURT
 d
 '
                                                         '; ,;
                                                             '       .'-.'   .       '.,1
                                                                                        ,t
                          ,
                                                                                                                        Patrick Edwards
                                                                .:     :' r'è
                .    ..
                     y    j,s .
                                   .
                                          .     .#. , ,.,:k .                    .     !'.s!      By:
            .
                .,   .
                     :.
                         .-   .
                              ( ., .
                                         .,.é           .:,- '.. :     .
                                                                         '    .* ;:tJ!.  '..
                                                                                         . ..'
                                                                                             J'         D eputy Clerk   Oct 31, 2019
                              .          .      -         -.:,,-...... .$!..-.,l      z:
                                                                                       ;l i
                     .            ..      .             .,:'.... k,. '     I,.'..!:''?71
     Copyftkrnishedto.. .'.
                          '.
                           ''..;..:;,!,.-j
                                  .'                e       '    ' k *'

     M ichaelR.Karcher;Esq. :, '''.' 'J''
     FloridaBarN o. 516287
     Karcher,Cappingi & Ka
                        :.'
                            ychçr
                              .        ''''''       .       '
                                                            . . .'
                                                                 ,.
                                                                  ..
     760N.E.7thXkenue                                           '
     D ania Beach,FL 33304
     Telephone:954/929-7800
     Facsimile: 954/929-7799



                                                                                           SPEC IA L N O TICE

            ln accordancewith LocalAdmiralty Rute C(6),any person claiming an interestin the
     vesseland/orpropertyshallberequiredtotileaclaim withinten (10)daysafterprocesshasbeen
     executed,and shallalso berequiredto file ananswerwithintwenty (20)daysafterthefiling of
     thisclaim .

            Anypersonsclaiming an interestin thevesseland/orproperty may also pursuethepost-

     yrrestremediessetforthinLocalAdmiraltyRuleC(7).




                                                                                                    2
